Citation Nr: 1711424	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from January 2009.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO temporarily assigned a 100 percent rating from November 2008 to January 2009, and a 30 percent rating thereafter.  A subsequent rating decision in December 2009 increased the Veteran's rating to 50 percent, from April 2009.  In January 2014, the Board concluded that the Veteran was entitled to a 70 percent rating for the entirety of the appeal period and remanded the Veteran's claim for TDIU.  The AOJ declined jurisdiction for this remand, but in a February 2014 rating decision, the AOJ effectuated the Board's 70 percent rating determination.

The Veteran appealed this decision to the Court of Appeals for Veterans' Claims (Court).  In November 2014, the Court endorsed a Joint Motion for Remand (JMR) and remanded the Veteran's claim for an increased rating in excess of 70 percent, for the entirety of the appeals period, back to the Board.  Following this JMR, the Board remanded the Veteran's increased rating for PTSD in excess of 70 percent alongside the Veteran's claim for TDIU, as the two issues were intertwined per the November 2014 JMR.

This claim was previously before the Board in November 2015, at which time the Board remanded it for additional development.




FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is rated as 70 percent disabling, effective January 1, 2009.

2.  At no point during the appeal period has the Veteran's service-connected PTSD resulted in total impairment of social and occupational functioning.

3.  In the period on appeal, the Veteran has occupational and social impairment, with deficiencies in most areas.

4.  The disability rating assigned for the Veteran's service connected PTSD has met the schedular threshold requirements for consideration of the assignment of a TDIU rating.

5.  The more probative and competent evidence of record preponderates against a finding that the Veteran's service-connected PTSD disability is of such a nature and severity as to prevent him from securing or following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2016).

2.  The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a),(b) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Duty to Notify and Assist

As an initial matter, the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) were previously discussed in the January 2014 Board decision with regards to the increased evaluation claim for PTSD.  The November 2014 Court order granting the JMR partially vacated the decision, leaving in place the Board's partial grant of benefits.  The Board reincorporates that discussion herein by reference with regards to the claims at issue here.

Increased Ratings in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).  For increased rating claims such as this (as opposed to disagreements with an initial rating) an increased rating can be assigned an effective date as much as one year prior to the date of claim, if it is factually ascertainable that an increase in disability occurred during that time.  Hart, 21 Vet. App. at 509 (citing 38 U.S.C.A. § 5110).  The relevant temporal focus is therefore from the period from one year prior to the initiation of the claim to when it is decided.  Id.  

PTSD

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used for PTSD.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

Merits of the Claim

The Veteran was discharged from the inpatient PTSD program in December 2008 with his first follow-up appointment in January 2009.  At this evaluation, the examiner noted the Veteran was "still having depressed mood" and his "PTSD symptoms [were] still present (nightmares, flashbacks)," and assigned a GAF score of 60.  This examiner additionally stated:

[The Veteran] is hypervigilant, anxious, and irritable.  He continues to avoid [...] stimuli and places that may trigger vivid images or feeling associated with his traumatic combat experiences.  He has impaired relationship with others and is socially withdrawn.  These symptoms are present nearly every day and have significantly impaired his social and occupational functioning.  [...]  It is this examiner's requested opinion that his [V]eteran's symptoms have primarily remained unchanged.

In February 2009 the Veteran was contacted by telephone and was asked about his ability to abstain from alcohol and his participation in after care programs.  The Veteran stated he "continues to do well; but he was not attending any after care programs."

At the April 2009 VA examination, the Veteran reported "increased depression and anxiety attacks since he was discharged" from the inpatient PTSD program in December 2008.  He indicated that he felt a sense of belonging and kinship with other Vets who had similar combat experiences, but the intensity of his depression and anxious symptoms increased once he left.  The Veteran reported that he had been married for 37 years and had a close relationship with his son and grandchildren.  Despite the longevity, the Veteran and his wife slept in separate rooms because of his sleeping behavior, and had not been intimate in 10 years.  He also reported that he had a brother, sister, and 91 year old mother with whom he spoke regularly.  The Veteran advanced that he did not have any friends nor did he belong to any social groups, as he has poor interpersonal skills and could become verbally abusive when he gets upset.  He also stopped going to church years ago.  The Veteran reported that he stopped using alcohol and marijuana right before he went to inpatient substance abuse treatment two years earlier.  The Veteran also reported that he quits jobs easily and walks away without notice if he dislikes what a customer or coworker says or does.  He goes on to recount symptoms of poor concentration, crying spells at least 1-2 times per week, avoiding crowds and long lines in stores, and spending 12-15 hours per day isolated in his room.  The examiner noted symptoms of depression, irritability, guilt, insomnia, and an exaggerated startle response.  The Veteran also showed symptoms of hypervigilance and avoidance, and he also continued to have intrusive thoughts.  The examiner, noting a diagnosis of PTSD and alcohol dependence (in remission), assigned a GAF score of 55

An April 2009 Mental Health Attending Note indicated that the Veteran was married for 37 years, and that his son lived down the street from him with his two grandchildren.  The examiner noted that the Veteran's energy was low, but his appetite and interest were good.  The Veteran reported he was self-employed as a bricklayer but was unable to do much work due to lack of transportation.  The Veteran indicated that he did not have any homicidal or suicidal ideations, but was having nightmares approximately once per week.  He also indicated that he had daily intrusive thoughts, and endorsed some hypervigilance and avoidance behaviors.  The Veteran's mood was rated at 3/5 (with 5 being normal and 1 being depressed) and his anxiety was rated at 3-7/10. 

A September 2009 Mental Health Attending Note indicated similar findings, with nightmares recurring weekly, daily intrusive thoughts, and some hypervigilance and avoidance behaviors.  The Veteran's mood was rating at 3/5 and his anxiety was rated at 5/10.

A March 2011 Mental Health Attending Note rated the Veteran's anxiety at 4/10 and his mood at 5/5.  The Veteran had nightmares most night and daily intrusive thoughts.  He endorsed some hypervigilance and avoidance behaviors.  The Veteran's energy and appetite were good, as was his interest, especially for his grandchildren who lived two blocks away from him.  He did not have any suicidal or homicidal ideations, and the examiner assigned a GAF score of 50.  

The Veteran received a PTSD examination in February 2012, and the examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had a good relationship with his wife and son, and he enjoyed friends and spending time with his teenaged grandchildren.  He did not advance feelings of detachment or estrangement from others, and listed cookouts, taking his grandchildren to the swimming pool, and attending his grandchildren's event such as baseball practice as some of his activities and leisure pursuits.  The examiner noted the Veteran did not have diminished interest or participation in activities.  The Veteran rated his depression as 5/10 and his anxiety as 5/10, and indicated he has panic attacks once per month.  The Veteran advanced that he had suicidal ideations within the past two months, but would never do it because of his grandkids. 

The Veteran subsequently elaborated on these reports at his May 2012 hearing, where he stated that his PTSD had not gotten worse, but the nightmares were the main problem.  He had some panic attacks roughly once a month, but was in a program at a VA hospital that helped the Veteran learn how to handle panic attacks and depression.  The Veteran also stated he had trouble with authority.  His temper mostly revealed itself at work because he was a perfectionist, but he had a problem with people at work who would stress their authority.  The Veteran reiterated, however, that he was good as a bricklayer and would always be hired back if he left a job.  The Veteran also indicated he used to have homicidal and suicidal ideations when he drank.  He stressed, however, that he would never kill himself because of his grandchildren; the Veteran urged "I have to be around to amuse them when they need it."  The Veteran also stated that he enjoyed fishing, and was trying to get back into it so he could take his grandchildren.  Furthermore, the Veteran advanced that he hardly has any friends because he stopped drinking and they treated him differently for a while.  He visited the lake with his wife often, and he goes camping often with his wife and remaining friends. 

The Veteran received a PTSD examination in April 2015 and indicated that he and his wife have slept in separate rooms since 2012 because they have different sleep schedules and watch different things on TV.  The Veteran stated "I stay up since midnight now, especially since I retired and she is still working so she has to get up early."  The Veteran indicated he has a good relationship with his granddaughter, son, and daughter-in-law.  He also has one set of friends, and they used to go to the lake four or five times per year, but they do not make the trip anymore.  Also, the Veteran reported he worked as a bricklayer for 40 years, and he quit with one boss 10 times in five years because he would get upset about other people being mistreated.  He also reported that he had to leave several times while working due to panic attacks, but denied problems with concentration while working or difficulties with fast paced or complex work.  The Veteran stated he used to get bouts of depression but does not suffer from them any more due to his granddaughter, and also 'would not contemplate suicide again because of his granddaughter."  The Veteran reported that his mood fluctuates with the seasons. He also reported he talks about things more than he used to, but still tries to avoid thoughts and feelings associated with his experiences in Vietnam.  The Veteran reported he does not have friends like he used to because he stopped drinking and his friends treated him differently. 

The Veteran received another VA PTSD examination in February 2016, at which time he denied having any flashbacks or physiological responses and psychological distress if reminded of combat.  The February 2016 examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran reported a good relationship with his wife and son, telling the examiner that he enjoyed spending time with his family, especially his grandchildren.  He indicated that he has one married couple whom he considers friends, but does not have close friends because of various reasons, including that he stopped drinking.  The Veteran, however, indicated that he does not have a problem making friends, and talks to people when he goes out to the lake.  The Veteran reported that he retired as a bricklayer because of problems with his knees, and he physically could not do that job anymore.  His occupational problems included poor social interaction ("I wouldn't have a confrontation with anyone.  I'd just pack my tools and leave and go get drunk.  Jobs were easy to come by back then") and difficulty concentrating due to smoking marijuana before work and during lunch.  He had not, however, applied for work since retiring.  The Veteran denied occupational impairments, including difficulty following instructions, forgetfulness, assignment of different duties, increased tardiness/absenteeism, and inappropriate behavior.  The Veteran also denied having any delusions, obsessions, suicidal or homicidal ideations, or hallucinations.  As a result, the examiner opined that it is as least as likely as not that the Veteran can secure gainful employment. 

Considering the foregoing, the Board finds that the Veteran is not entitled to a 100 percent rating for his PTSD.  The Board emphasizes that the Veteran must meet both prongs of the 100 percent rating criteria, which requires total occupational and social impairment.  In light of all of the evidence on record, including later examinations and the hearing testimony, the April 2009 VA examination is afforded little probative weight in determining whether the Veteran is entitled to a 100 percent rating.  Some of the more severe symptoms reported at this examination, such as crying spells and isolation for 14-15 hours per day, were not reported again.  The Board notes the proximity of the April 2009 VA examination to the Veteran's December 2008 discharge from his PTSD rehabilitation program, where the Veteran felt "a sense of belonging."  The Veteran indicated that his symptoms worsened once he left which, combined with the later VA examinations, suggests that the findings from the April 2009 VA examination were influenced by the recent discharge.  


Later examinations and the Board hearing further clarified findings from the January 2009 and April 2009 VA examinations.  The examiners noted the Veterans impaired relationships, social withdrawal, and lack of friends due to poor interpersonal skills.  The Veteran, however, has enjoyed social relationships, which is further bolstered by the later evidence.  Although he had not been intimate with his wife for a decade, the Veteran consistently reported a good relationship with her throughout his subsequent examinations, and good relationships with his son and grandchildren.  He also indicated an ability to make friends and be social both at home and on vacation.  Furthermore, the GAF scores of 60 in January 2009 and 55 in April 2009 indicate difficulties with social and occupational functioning, not total impairment.  Considering the entire record, the Board concludes that the Veteran does not have total social impairment, and has not exhibited total social impairment at any time during the time frame on appeal. 

The Veteran also does not have total occupational impairment.  A review of the Veteran's VA examinations suggests that, while working, the Veteran was capable of handling the daily rigors of manual labor despite his PTSD.  He was not grossly impaired in thought process or communication.  Although he would voluntarily quit when upset, he testified that he would always be hired back.  It is also highly probative of the Veteran's capability to work that he retired because of physical ailments and not psychological issues; thus, the Veteran's inability to work is more accurately linked to nonservice-connected issues.  The Veteran's hearing testimony before the Board, combined with the consistent, competent evaluation from VA examiners that he has occupational impairment but only occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, indicates the Veteran did not have total occupational impairment.  As the Veteran's PTSD did not manifest by either total occupational or social impairment, a 100 percent evaluation is not warranted. 

TDIU

The Veteran has essentially contended that his service-connected PTSD prevents him from obtaining and maintaining substantially gainful employment. 

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the record reflects that the Veteran's service-connected PTSD, effective January 1, 2009, is rated as 70 percent disabling and has no other service-connected disabilities.  Therefore, he meets the criteria for consideration of entitlement to TDIU on a schedular basis.  38 C.F.R. § 4.16(a).

In the present appeal, the Veteran essentially maintains that his service-connected PTSD alone renders him totally unemployable.  The Board acknowledges the Veteran's assertions, and his significant degree of functional impairment due to his service-connected PTSD (rated at 70 percent disabling).  However, the Board also notes that the evidence in this type of claim must show that the Veteran is unable to pursue a substantially gainful occupation due solely to his service-connected disability.  The mere fact that a veteran is unemployed or has difficulty obtaining a position in the available employment marketplace is not enough.  A high disability rating in and of itself is recognition that the impairment makes it difficult to obtain or retain gainful employment, but the ultimate question is whether the veteran is individually capable of performing the physical and mental acts required by employment, without consideration of his advanced age or of the effects of nonservice-connected disabilities.  Van Hoose v. Brown, supra.

In reviewing the record, although the Veteran maintains he is unable to work due to his service-connected PTSD, VA records do not ascribe an inability to work due solely to his disability.  As noted above, the Veteran's employment problems have been attributed in part to PTSD, but also to other nonservice-connected disabilities.  While the record suggests that the Veteran's PTSD does affect his employability, as indicated by the current 70 percent rating, the most competent evidence of record preponderates against a finding that he is unemployable solely due to his service-connected psychiatric condition.  Further, with regard to employment, the record reflects that the Veteran reported he retired in 2011 from his work as a bricklayer due to problems with his knees and has not attempted to obtain employment.  The Board makes this point not to penalize the Veteran for continuing to work until his retirement; rather, the Veteran is to be commended for continuing to work despite the ongoing PTSD symptoms he reported he was experiencing while working.

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's overall service-connected psychiatric disability, the evidence of record simply does not support his claim that service-connected disability is sufficient to produce unemployability.  Although his psychiatric disorder exhibits a degree of impairment, the evidence does not reflect that gainful employment is precluded solely due to that service-connected disability.  To the extent the Veteran is limited by his service-connected psychiatric disability,  any such limitation is contemplated in, and is being adequately compensated by, the current disability rating assigned for his service-connected disability.  Accordingly, for reasons set forth above, a TDIU rating is not warranted.  38 C.F.R. § 4.16(b). 

Other Considerations

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's overall disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with his or her employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disabilities outside the usual rating criteria.  The Veteran's service-connected PTSD currently assigned a 70 percent disability rating is contemplated under the rating criteria for his symptoms.  Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  Therefore, this disability picture is also adequately contemplated by the rating schedule.  As such, the threshold issue under Thun is not met for the disability on appeal and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

The criteria for a rating in excess of 70 percent for PTSD not having been met for the entirety of the appeal period, the appeal as to this claim is denied.

Entitlement to TDIU is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


